Case: 3:21-cv-00132-wmc Document #: 1-1 Filed: 02/26/21 Page 1 of 7




                                                             EXHIBIT A-1
Case: 3:21-cv-00132-wmc Document #: 1-1 Filed: 02/26/21 Page 2 of 7




                                                             EXHIBIT A-2
Case: 3:21-cv-00132-wmc Document #: 1-1 Filed: 02/26/21 Page 3 of 7




                                                             EXHIBIT A-3
Case: 3:21-cv-00132-wmc Document #: 1-1 Filed: 02/26/21 Page 4 of 7




                                                             EXHIBIT A-4
Case: 3:21-cv-00132-wmc Document #: 1-1 Filed: 02/26/21 Page 5 of 7




                                                             EXHIBIT A-5
Case: 3:21-cv-00132-wmc Document #: 1-1 Filed: 02/26/21 Page 6 of 7




                                                             EXHIBIT A-6
Case: 3:21-cv-00132-wmc Document #: 1-1 Filed: 02/26/21 Page 7 of 7




                                                             EXHIBIT A-7
